DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 18 recites "computer program product" for storing instruction, wherein the claimed computer program product is not limited to statutory elements. The computer program product is defined in the specification in page 19, paragraph [00122-00124], “the computer program product may be non-transitory and may be, for example, an integrated circuit, a magnetic memory, an optical memory, a disk, and the like” and the defined specification is not limited to statutory embodiment as the defined elements are defined as exemplary embodiments without limiting the meaning of computer readable storage medium 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-11, 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton et al US Pub 2018/0143907 (hereafter Clifton) in view of Kailas et al US Pub 2009/0259705 (hereafter Kailas) and further in view of Mercay et al US Pub 2020/0175428 (hereafter Mercay).

As per claim 1, Clifton teaches the invention substantially as claimed including a method for managing access of multiple initiators to shared resources, the method comprises: determining, a number of pending access requests generated by the active initiator, wherein 
determining, a priority level to be assigned to all pending access requests generated by the active initiator, wherein the determining is based on the number of pending access requests generated by the active initiator, a number of active initiators out of the multiple initiators (para[0013, 0020, 0021], if there is any requests to access the shared partition, generated by the requestors (representing number of active requestors), then selects one active requestor from a multiple requestors based on the number of access requests to gain exclusive access to the partitions (priority is given to the all access requests generated by the selected requestor), thus the priority of the active requestor and its requests is determined based on the number of active requestors and the number of pending access requests);
Clifton does not explicitly teach priority level determined based on a number of access requests serviceable by the shared resource; and informing, by the active initiator, an arbitration hardware of a network on chip about the priority level to be assigned to all pending access requests generated by the active initiator, to manage access to the shared resources based on the priority level to be assigned to all pending access requests generated by each active initiator.
However, Kailas teaches priority level determined based on a number of access requests serviceable by the shared resource (para[0009], restricting access requests to shared resources, as when there are more number of requests than the maximum number requests that can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kailas’ teaching to Clifton’s invention in order to provide a method for a provably fair random number generator which is used for arbiters that are used for restricting access requests to shared resources, and that its output becomes compliant to a desired fairness property, in addition to being random (para[0040]).
Clifton and Kailas do not explicitly teach informing, by the active initiator, an arbitration hardware of a network on chip about the priority level to be assigned to all pending access requests generated by the active initiator, to manage access to the shared resources based on the priority level to be assigned to all pending access requests generated by each active initiator.
However, Mercay teaches informing, by the active initiator, an arbitration hardware of a network on chip about the priority level to be assigned to all pending access requests generated by the active initiator, to manage access to the shared resources based on the priority level to be assigned to all pending access requests generated by each active initiator (para[0048-0054], FIG. 5, request is generated by the computing device for customer service, and the priority level is determined for the request based on the content of the message, then the request with the priority level is inserted in the queue to be serviced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kailas’ teaching to Clifton’s invention in order to incorporate Mercay’s teaching to Clifton and Kailas’ invention in order to provide a method of 

As per claim 2, Clifton, Kailas and Mercay teach the method according to claim 1, Clifton further teaches wherein each active initiator is associated with at least one arbitration unit of the arbitration hardware; and wherein for each active initiator, the informing of the arbitration hardware (para[0015-0021], arbitration control unit arbitrates access requests to the shared resources, and the requestors inform regarding the requests to the arbitration control unit).
In addition, Mercay teaches informing the at least one arbitration unit about the priority level to be assigned to all pending access requests generated by the active initiator (para[0048-0054], FIG. 5, request is generated by the computing device for customer service, and the priority level is determined for the request based on the content of the message, then the request with the priority level is inserted in the queue to be serviced).

As per claim 4, Mercay teaches wherein there are a plurality of priority levels (L), and wherein the determining comprising selecting a priority level out of the plurality of priority levels (para[0015], FIG. 6, priority level is selected from level 1-3).

As per claim 5, Clifton teaches wherein each priority level is associated with a range of numbers of pending access requests, and wherein the determining of the priority level to be assigned to all pending access requests generated by the active initiator comprises searching 

As per claim 8, Mercay teaches wherein the multiple initiators and the shared resources belong to an advanced driver assistance system (para[0024], the computing device may be an autonomous driving computing system).

As per claim 9, Mercay teaches wherein the multiple initiators and the shared resources belong to an autonomous driving system (para[0024], the computing device may be an autonomous driving computing system).

As per claim 10, it is a system claim of claim 1 above, thus it is rejected for the same rationale. 

As per claim 11, it is a system claim of claim 2 above, thus it is rejected for the same rationale. 

As per claim 13, it is a system claim of claim 4 above, thus it is rejected for the same rationale. 

As per claim 14, it is a system claim of claim 5 above, thus it is rejected for the same rationale. 

As per claim 17, it is a system claim of claim 8 above, thus it is rejected for the same rationale. 

As per claim 18, it is a computer program product claim of claim 1 above, thus it is rejected for the same rationale. 


Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifton in view of Kailas and Mercay as applied to claim 1 above, and further in view of Eberle et al. US Patent 7,020,161 (hereafter Eberle).

As per claim 3, Clifton, Kailas and Mercay teach the method according to claim 1, but they do not explicitly teach wherein the determining of the priority level to be assigned to all pending access requests generated by the active initiator comprises assigning higher priority levels to access requests generated while the active initiator has a lower numbers of pending access requests.
However, Eberle teaches the determining of the priority level to be assigned to all pending access requests generated by the active initiator comprises assigning higher priority levels to access requests generated while the active initiator has a lower numbers of pending 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Eberle’s teaching to Clifton, Kailas and Mercay’s invention in order to provide a way to more easily deal with scheduling complexities associated with isochronous traffic and/or multicast traffic in a system requiring arbitration for resources (col 2, line 36-65).

As per claim 12, it is a system claim of claim 3 above, thus it is rejected for the same rationale. 

Allowable Subject Matter
Claims 6-7, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMY E LEE/Primary Examiner, Art Unit 2195